Per Curiam.
We find no error in the refusal to nonsuit, nor in the refusal of the trial court to direct a verdict for the defend*243ant. The liability of the defendant company depended upon whether the fence which separated its right of way from the property of the plaintiff, and which it was the defendant’s duty to maintain and keep in repair, had been out of repair for a sufficiently long time to charge defendant with notice of 'its condition. Under the evidence submitted, this was a question for the jury, and not for the court to decide.
The judgment below should be affirmed.